Title: Constitutional Convention. Notes Taken in the Federal Convention, [1–26 June 1787]
From: Hamilton, Alexander
To: 


[Philadelphia, June 1–26, 1787]





[Notes for June 1, 1787]


[Madison]
1—
The way to prevent a majority from having an interest to oppress the minority is to enlarge the sphere.


Madison
2—
Elective Monarchies turbulent and unhappy— Men unwilling to admit so decided a superiority of merit in an individual as to accede to his appointment to so preeminent a station.




If several are admitted as there will be many competitors of equal merit they may be all included—contention prevented—& the republican genius consulted.



Randolph
I  
Situation of this Country peculiar.



II—
Taught the people an aversion to Monarchy.



III  
All their constitutions opposed to it.



IV—
Fixed character of the people opposed to it.



V—
If proposed it will prevent a fair discussion of the plan.



    
      Voice ofAmerica
      }
      —
    
  
VI—
Why cannot three execute.—Great exertions only requisite on particular occasions.



    
      Safety to libertythe great object
      }
    
  
              
                  
                    {
                    ————
                  
                
Legislature may appoint a dictator when necessary.


Seeds of destruction—Slaves might be easily enlisted.


May appoint men devoted to them—& even bribe the legislature by offices.


Chief Magistrate must be free from impeachment.


Wilson

extent—manners—Confederated republic unites advantages & banishes disadvantages of other kinds of governments.


☞
—
rendering the executive ineligible an infringement of the right of election—


Bedford
—
peculiar talents requisite for executive, therefore ought to be opportunity of ascertaining his talents—therefore frequent change.


Princ
1  
The further men are from the ultimate point of importance the readier they will be [to] concur in a change.



2  
Civilization approximates the different species of governments.



3  
Vigour is the result of several principles—Activity wisdom—confidence.



4  
Extent of limits will occasion the non attendance of remote members & tend to throw the government into the hands of the Country near the seat of government—a reason for strengthening the upper branch & multiplying the Inducements to attendance. Sent




A free government to be preferred to an absolute monarchy not because of the occasional violations of liberty or property but because of the tendency of the Free Government to interest the passions of the community in its favour beget public spirit and public confidence.


Re:

When public mind is prepared to adopt the present plan they will outgo our proposition. They will never part with Sovereignty of the state till they are tired of the state governments.


[Notes for June 6, 1787]

  Mr. Pinkney.
  If Legislatures do not partake in the appointment of [the first branch of the national legislature] they will be more jealous.


  Pinckney—
  Elections by the state legislatures will be better than those by the people.


  Principle—
  Danger that the Executive by too frequent communication with the judicial may corrupt it. They may learn to enter into his passions.


  Note—
  At the period which terminates the duration of the Executive there will be always an awful crisis—in the National situation.


  Note—
  The arguments to prove that a negative would not be used would go so far as to prove that the revisionary power would not be exercised.


  Mr. Mason—
  The purse & sword will be in the hands of the legislature.


Principles


I—
Human mind fond of Compromise—Maddisons Theory—



Two principles upon which republics ought to be constructed—



I that they have such extent as to render combinations on the ground of Interest difficult—



II By a process of election calculated to refine the representation of the People—



Answer—There is truth in both these principles but they do not conclude so strongly as he supposes.



The Assembly when chosen will meet in one room if they are drawn from half the globe—& will be liable to all the passions of popular assemblies.



If more minute links are wanting others will supply them. Distinctions of Eastern middle and Southern states will come into view; between commercial and non commercial states. Imaginary lines will influence &c. Human mind prone to limit its view by near & local objects. Paper money is capable of giving a general impulse. It is easy to conceive a popular sentiment pervading the E states.


Observ:
{
large districts less liable to be influenced by factions demagogues than small.




Note—
This is in some degree true but not so generally as may be supposed. Frequently small portions of the large districts carry elections. An influential demagogue will give an impulse to the whole. Demagogues are not always inconsiderable persons. Patricians were frequently demagogues. Characters are less known & a less active interest taken in them.



I  
One great defect of our Governments are that they do not present objects sufficiently interesting to the human mind.



I—
A reason for leaving little or nothing to the state legislatures will be that as their objects are diminished they will be worse composed. Proper men will be less inclined to participate in them.

[Notes for June 7, 1787]

Dickinson
II—
He would have the state legislatures elect senators, because he would bring into the general government the sense of the state Governments &



II—
because the more respectable choices would be made.



Note—
Separate states may give stronger organs to their governments & engage more the good will of Ind: while Genl Gov


☞
Consider the Principle of Rivalship by excluding the state Legislatures.



Mason
{
General government could not know how to make laws for every part—such as respect agriculture &c.




particular governments would have no defensive power unless let into the constitution as a Constituent part.

[Notes for June 8, 1787]

Pinckey
—
For general Negative—


Gerry
—
Is for a negative on paper emissions— New states will arise which cannot be controuled—& may outweigh & controul.


Wilson
—
Foreign influence may infect certain corners of confederacy which ought to be restrained.




Union basis of our oppos & Ind



Bedford—
{
Arithmetical calculation of proportional influence in General Government—



{
Pensyl. & Delaware may have rivalship in commerce—& influence of Pens—sacrifice delaware.




If there be a negative in GG—yet if a law can pass through all the forms of SC it will require force to abrogate it.


Butler—

Will a man throw afloat his property & confide it to a government a thousand miles distant?

[Notes for June 16, 1787]

Mr. Lansing—
NS—proposes to draw representation from the whole body of people, without regard to S Sovereignties.



Subs: proposes to preserve the state Sovereignties.






  Powers—
  {
  Different Legislatures had a different object.


  Revise the Confederation.


  Ind. States cannot be supposed to be willing to annihilate the States.


  State of New York would not have agreed to send members on this ground.







In vain to devise systems however good which will not be adopted.



If convulsions happen nothing we can do will give them a direction.



Legislatures cannot be expected to make such a sacrifice.



The wisest men in forming a system from theory apt to be mistaken.



The present national government has no precedent or experience to support it.



General opinion that certain additional powers ought to be given to Congress.


Mr. Patterson—
1—
plan accords with powers



2—
accords with sentiments of the People.



If Confederation radically defective we ought to return to our states and tell them so. Comes not here to sport sentiments of his own but to speak the sense of his Constituents.



States treat as equal.



Present Compact gives one Vote to each state.



alterations are to be made by Congress and all the Legislatures.



All parties to a Contract must assent to its dissolution.



States collectively have advantages in which the smaller states do not participate—therefore individual rules do not apply.



Force of government will not depend on proportion of representation—but on



Quantity of power—




Check not necessary in a geral government of communities—butin an individual state spirit of faction is to be checked—



How have Congress hitherto conducted themselves?



The People approve of Congress but think they have not powers enough.



Body constituted like Congress from the fewness of their numbers more wisdom and energy—



than the complicated system of Virginia



Expence enormous—






  180
  —commons


   90
  —Senators


  270
  —






Wilson— Points of Di[s]agreement—




V[irginia]

NJ


1
2 or three branches
{
One branch


2
Derives authority from People
from states—


3
Proportion of suffrage
Equality—


4
Single Executive
Plural—


5
Majority to govern
Minority to govern—


6
Legislates in all matters of general Concern
partial objects—


7
Negative
None—


8
Removeable by impeachment
on application of majority of Executive


9
Qualified Negative by Executive

None


10
Inf. tribunals

None—



11
Orig: Jurisdiction in all cases of Nat: Rev
None—


12



National Government to be ratified by People
}



to be ratifiedby Legislatures—



Empowered to propose every thing




to conclude nothing.




Does not think state governments the idols of the people.




Thinks a competent national government will be a favourite of the people.




Complaints from every part of United States that the purposes of government cannot be answered.




In constituting a government not merely necessary to give proper powers—but to give them to proper hands.




Two reasons against giving additional powers to Congress.




First it does not stand on the authority of the people.




Second—It is a single branch.




Inequality—the poison of all governments—




Lord Chesterfield speaks of a Commission to be obtained for a member of a small province.





Pinkney—



Mr. Elseworth—


Mr. Randolp—
Spirit of the People in favour of the Virginian scheme.



We have powers; but if we had not we ought not to scruple.

[Notes for June 19, 1787]

Maddison
Breach of compact in one article releases the whole.



Treaties may still be violated by the states under the Jersey plan.



Appellate jurisdiction not sufficient because second trial cannot be had under it.



Attempt made by one of the greatest monarchs of Europe to equalize the local peculiarities of their separate provinces—in which the Agent fell a victim.



Mr. Pinckney
is of opinion that the first branch ought to be appointed in such manner as the legislatures shall direct.



Impracticable for general legislature to decide contested elections.

[Notes for June 20, 1787]

Mr. Lansing—
Resolved that the powers of legislation ought to be vested in the United States in Congress.



If our plan be not adopted it will produce those mischiefs which we are sent to obviate.



Principles of system—



—Equality of Representation—Dependence of members of Congress on States—



So long as state distinctions exist states prejudices will operate whether election be by states or people—



If no interest to oppress no need of apportionment—



Virginia 16—Delaware 1—



Will General Government have leisure to examine state laws?




Will G Government have the necessary information?



Will states agree to surrender?



Let us meet public opinion & hope the progress of sentiment will make future arrangements.



Would like my system if it could be established.



System without example.


Mr. Mason—
Objection to granting power to Congress arose from their constitution.



Sword and purse in one body—



Two principles in which America are unanimous



1 attachment to Republican government.



2 — to two branches of legislature.



Military force & liberty incompatible.



Will people maintain a standing army?



Will endeavour to preserve state governments & draw lines—trusting to posterity to amend.


Mr. Martin—
General Government originally formed for the preservation of state governments.



Objection to giving power to Congress has originated with the legislatures.




10 of the states interested in an equal voice.



Real motive was an opinion that there ought to be distinct governments & not a general government.



If we should form a general government would break to pieces.



For common safety instituted a General government.



Jealousy of power the motive.



People have delegated all their authority to state governments.



Coertion necessary to both systems.



Requisitions necessary upon one system as upon another.



In their system made requisitions necessary in the first instance but left Congress in the second instance—to assess themselves.



Judicial tribunals in the different states would become odious.



If we always to make a change shall be always in a state of infancy.


☞
States will not be disposed hereafter to strengthen the general government.


Mr. Sherman—
Confederacy carried us through the war.



Non compliances of States owing to various embarrassment.



Why should state legislatures be unfriendly?




State governments will always have the confidence & government of the people: if they cannot be conciliated no efficacious government can be established.



Sense of all states that one branch is sufficient.



If consolidated all treaties will be void.



State governments more fit for local legislation customs habits &c.



  
    [Notes, Probably for June 26, 1787]
  
  
    I
    Every government ought to have the means of self preservation
  
  
    II
    Combinations of a few large states might subvert
  
  
    II
    Could not be abused without a revolt
  
  
    II
    Different genius of the states & different composition of the body Note. Senate could not desire to promote such a class
  
  
    III
    Uniformity in the time of elections.
  
  
    Objects of a Senate
  
  
    
    To afford a double security against Faction in the house of representation
  
  
    
    Duration of the Senate necessary to itsFirmnessInformationsense of national characterResponsibility
  

